           Case 3:20-cv-00592-RCJ-WGC Document 27 Filed 12/10/20 Page 1 of 3




1    THE O’MARA LAW FIRM, P.C.
     DAVID C. O’MARA (Nevada Bar No. 8599)
2    311 East Liberty Street
     Reno, NV 89501
3    Telephone: 775/323-1321
     775/323-4082 (fax)
4
     Attorneys for Make Liberty Win
5
                                   UNITED STATES DISTRICT COURT
6                                       DISTRICT OF NEVADA
7    MAKE LIBERTY WIN,                                   Case No. 3:20-cv-00592-RCJ-WGC
8                           Plaintiffs,
9    v.
10   BARBARA CEGAVSKE in her official
     capacity as Nevada Secretary of State,
11
                            Defendant.
12
13           ORDER MODIFYING THE BRIEFING SCHEDULE ON THE MOTIONS FOR
14                             SUMMARY JUDGMENT

15                                          FIRST REQUEST

16            Plaintiff MAKE LIBERTY WIN (“Plaintiff” or “Liberty”) and Defendant BARBARA

17   CEGAVSKE, in her official capacity as Nevada Secretary of State (“Defendant” or “Secretary

18   Cegavske”), by and through their respective counsel of record, hereby agree and stipulate to the

19   following modification of the Discovery Plan and Scheduling Order as follows:

20            WHEREAS, Plaintiffs filed the initial complaint in this matter on October 19, 2020 (ECF.

21   No. 1). Secretary Cegavske filed her Answer to the Complaint on November 9, 2020 (ECF. No. 22).

22            WHEREAS, on November 30, 2020 the parties filed their Joint Discovery Plan and

23   Scheduling Order. (ECF No. 23). On December 1, 2020, this Court confirmed and entered its order

24   on the Joint Discovery Plan and Scheduling Order. (ECF No. 24).

25
                                                     1
26
27        STIPUATION AND PROPOSED ORDER MODIFYING THE BREIEFING SCHEDULE ON THE MOTIONS
                                     FOR SUMMARY JUDGMENT
28
                                              FIRST REQUEST
        Case 3:20-cv-00592-RCJ-WGC Document 27 Filed 12/10/20 Page 2 of 3




1           WHEREAS, pursuant to the Joint Discovery Plan and Scheduling Order, Plaintiff and
2    Defendant served their initial disclosures on Friday, December 4, 2020.
3           WHEREAS, in preparing the initial disclosures, Defendant’s counsel inquired about the
4    Secretary of State’s prior enforcement of the statutes in question and is working to obtain and produce
5    prior complaints, reports, correspondence, and other materials related to the enforcement of NRS
6    294A.330 and .340.
7           WHEREAS, Monday, December 7, 2020, the parties met and discussed changes to the joint
8    discovery plan and scheduling order as it relates to the initial disclosures and the filing of Motions
9    for Summary Judgment and have agreed to the following modifications:
10          First, the Parties agree that documentary evidence of prior enforcement actions by the
11   Secretary of State may assist the Parties with briefing, and they further agree that Defendant shall
12   have until December 18, 2020 to produce prior complaints, reports, correspondence, and other
13   materials related to the enforcement of NRS 294A.330 and .340.
14          Second, the Parties have agreed to modify the briefing schedule to file Motions for Summary
15   Judgment. As agreed, each party shall have until Monday, January 18, 2021 to file a Motion for
16   Summary Judgment. Each Party shall then have up to and including Monday, February 22, 2021, to
17   file any opposition. The Parties will then file, if necessary, any reply in support of the motion for
18   summary judgment by March 8, 2021.
19          This is the first extension of time related to the parties’ initial disclosures and motions for
20   summary judgment.
21   ////
22
23
24
25
                                                       2
26
27     STIPUATION AND PROPOSED ORDER MODIFYING THE BREIEFING SCHEDULE ON THE MOTIONS
                                  FOR SUMMARY JUDGMENT
28
                                               FIRST REQUEST
        Case 3:20-cv-00592-RCJ-WGC Document 27 Filed 12/10/20 Page 3 of 3




1
     FOR DEFENDANTS:                         FOR PLAINTIFFS:
2
     Dated: December 10, 2020.               Dated: December 10, 2020.
3
     /s/ Gregory Zunino, Esq.                /s/ David C. O’Mara, Esq.
4    Gregory Zunino, Esq.                    David C. O’Mara, Esq.

5    Nevada Attorney General’s Office        THE O’MARA LAW FIRM, P.C.
     Gregory Zunino, Esq.                    311 E. Liberty Street
6    100 N. Carson Street                    Reno, Nevada 89501
     Carson City, NV 90701                   david@omaralaw.net
7    gzunino@ag.nv.gov
     cnewby@ag.nv.gov                        Dan Backer (Admitted Pro Hac Vice)
8    Counsel for Barbara Cegavske            POLITICAL.LAW PLLC
                                             441 N. Lee St., Suite 300
9                                            Alexandria, VA 22314
                                             (202) 210-5431
10                                           dan@political.law
11
12                                                IT IS SO ORDERED:

13
                                                  UNITED STATES DISTRICT JUDGE
14
                                                  DATED: December 10, 2020.
15
16
17
18
19
20
21
22
23
24
25
                                              3
26
27     STIPUATION AND PROPOSED ORDER MODIFYING THE BREIEFING SCHEDULE ON THE MOTIONS
                                  FOR SUMMARY JUDGMENT
28
                                        FIRST REQUEST
